Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-23 have been submitted for examination.
Claim 1 has been cancelled.
Claims 11-23 have been restricted.
Claims 2-10 have been rejected.
                                                  Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-10 are rejected on the ground of non statutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No 10,521,326 and claims 1-14 of U.S. Patent 9,983,973.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
In regard to claim 2
. Managing a workflow
. Providing an alert regarding missing an aspect of the SLA;
. Integrating with a deep events application that provides automatic root cause
analysis and solutions for application and system level problems.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-10 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Vinberg United States Patent 7,802,144 hereinafter V.
 In regard to claim 2 
V discloses a method for managing a workflow to analyze big data activities, comprising: integrating with a workflow engine; correlating the workflow with a business process; monitoring a service level agreement (SLA); analyzing and reporting data access, resource usage, and configuration of the workflow over time; providing an alert regarding missing an aspect of the SLA; and integrating with a deep events application that provides automatic root-cause analysis and solutions for application and system- level problems. (Column 8 and 9 and Figures 3,4,5)
In regard to claim 3
V discloses the method of claim 2, wherein the deep events application automatically identifies an inefficiency, an error, or both an inefficiency and an error in the workflow. (Column 2 Lines 15-17)
In regard to claim 4
V discloses the method of claim 2, wherein the deep events application provides an automated remedy. (End of Column 10 & Start of Column 11)
In regard to claim 5
V discloses the method of claim 2, wherein the deep events application provides guidance regarding resolving an identified workflow problem. (End of Column 12 & Column 13; Lines 1-33)
In regard to claim 6
V discloses the method of claim 2, further comprising providing a graphical view of workflow execution. (Figure 5)
In regard to claim 7
V discloses the method of claim 2, wherein the graphical view of workflow execution identifies bottlenecks in the workflow. (Column 11; Lines 22-31)
In regard to claim 8
V discloses the method of claim 2, further comprising providing a comparison graph showing duration, resources used, data processed, and number of applications across a plurality of instances of the workflow. (Column 13; Lines 17-26) & Figure 5
In regard to claim 9 
V discloses the method of claim 8, further comprising identifying trends in duration, resources used, data processed, and number of applications. (Column 10; Lines 30-42) 
In regard to claim 10
V discloses the method of claim 8, further comprising identifying anomalies in duration, resources used, data processed, and number of applications. (Column 9; Lines 25-27)
Response to Applicants Remarks and Arguments
Applicant’s Remarks and Arguments submitted to the Office on 6/3/2022 have been fully considered and are not persuasive.
In regard the first argument which states; “The instant application does not include claims 27-33, so it is unclear how the patenting rejection is being applied. Thus, Applicant requests that the double patenting rejection be withdrawn”
Examiner states that the 27-33 is a typographical error. The correct is claims 2-10. This is issue will be corrected in this Office Action.
Consequently the Double Patenting rejection is maintained, and a submission of terminal disclaimer is required to overcome the rejection.
In regard the argument which states; “Vinberg does not disclose all the limitations of the dependent claims. Accordingly, Applicant respectfully requests that the Examiner withdraw the rejection of claims 2-10 under 102”
Examiner respectfully disagrees.
Figure 3 reflects a service workflow for health aspect associated with each service. Column 8 states; “ The process the identifies health aspects associated with each part of the service and defines a health model for each aspect. Each health model includes multiple states and transitions between those states. Each state may represent, for example, a health condition or a performance status that is associated with the particular component being monitored.” Column 8 adds; “ The process continues by defining rules that detect transitions between states and by defining knowledge for the states. The various definitions are combined into a package (also referred to as a "Management Package") and one or more policies are defined that modify the behavior of the package. ” Column 8 adds; “The monitoring policy defines the manner in which the managed system is monitored. In a particular embodiment, the monitoring policy contains information regarding all instances or components to be monitored. For example, the monitoring policy may define the states, severities, and transitions for one or more components. The monitoring policy may also define information regarding different aspects of a component. For example, the monitoring policy can monitor server performance, average response time for web page requests, database performance, percentage of requests that timeout, or the number of component failures.” Column 9 adds; “the management system creates a model of the system and tracks the health of the components in the system. This monitoring of the system is ongoing and monitors the system components for failures, poor performance, erroneous performance, and the like. The management system then rolls up the health of the components to one or more aggregation services . A managed entity that groups or contains other entities can express its health in terms of the health of the child entities-this is commonly referred to as "roll-up". Roll-up is used to draw attention to a problem in a contained entity, in a scalable fashion or to report on aggregate metrics.”  Finally Column 9 adds; “ Finally, the management system detects a root cause of a problem or error when one or more components are detected as bad.”
It is clear from the previous passages in both Column 8 and Column 9 That the applied art Vinberg meets every limitation of independent claim as submitted to the Office of claim 2. The argument is not correct.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner